Drawings
The drawings were received on 6/30/22.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Amend claim 1 as follows:
A pipette robot, comprising: 
a computer, wherein said computer comprises: 
at least one processor; and 
a memory including instructions; 
a frame; 
a deck operatively connected to the frame;
a gantry operatively connected to the frame; 
a pipette operatively connected to the gantry; and
one or more of an electronic device with an indicator or jog controls operatively connected to the pipette;
 
wherein the instructions, when executed by the at least one processor of the computer, cause:
moving, using the gantry, the pipette to near and upward from a first calibration point, wherein the first calibration point is a Z-axis height calibration point; 
providing, using the one or more of the electronic device with an indicator or the jog controls, for jogging of the pipette to a predetermined distance above the first calibration point; 
determining, using the at least one processor, a Z-axis height of the deck; 
moving, using the gantry, the pipette near and upward from a second calibration point;
providing, using the one or more of the electronic device with the indicator or the jog controls, for jogging of the pipette, wherein said jogging centers a tip of the pipette with the second calibration point;
determining, using the at least one processor, an XYZ coordinate of the X/Y/Z second calibration point; 
moving, using the gantry, the pipette near and upward from a third calibration point;
providing, using the one or more of the electronic device with the indicator or the jog controls, for jogging of the pipette, wherein said jogging centers said pipette tip with the third calibration point; 
determining, using the at least one processor, an XYZ coordinate of the third calibration point;
moving, using the gantry, the pipette near and upward from a fourth calibration point;
providing, using the one or more of the electronic device with the indicator or the jog controls, for jogging of the pipette, wherein said jogging centers said pipette tip with the fourth calibration point;
determining, using the at least one processor, an XYZ coordinate of the fourth calibration point;
calculating, using the at least one processor, relative to the gantry of the pipette robot, one or more of a rotation, a shift, or a tilt of the deck; and 
adjusting, using the at least one processor, during liquid handling operations, for said one or more of the rotation, the shift, or the tilt of the deck.

Cancel non-elected claims 6-20.
Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the 112 rejections and prior art rejections based upon the closest prior art of record, such as Meltzer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798